Citation Nr: 1002249	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension, to 
include as due to a lung disorder.

3.  Entitlement to service connection for sleep apnea, to 
include as due to a lung disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The issues of entitlement to service connection for a lung 
disorder, to include chronic obstructive pulmonary disease 
(COPD); entitlement to service connection for hypertension; 
and entitlement to service connection for sleep apnea are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include generalized anxiety 
disorder, is not related to active duty service.


CONCLUSION OF LAW

A psychiatric disorder, to include generalized anxiety 
disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claim, a December 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the December 2002 letter 
did not notify the Veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the Veteran because the preponderance of the evidence is 
against service connection for a psychiatric disorder and a 
disability evaluation and effective date will not be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's VA treatment 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA is required 
to provide a medical examination when such an examination is 
necessary to make a decision on a claim, none was required 
here, as there is no competent evidence that the Veteran's 
psychiatric disorder may be associated with his active duty 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Veteran's active duty service treatment records have been 
requested from the National Personnel Records Center (NPRC), 
and are determined to be unavailable.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing a claim, and to explain its decision when the 
Veteran's medical records are not available.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  In January 2003, the RO notified the Veteran 
that his service treatment records could not be located and 
requested that he submit any service treatment records in his 
possession.  The claims file reflects that the Veteran did 
not submit any service treatment records.  In addition to 
requesting the Veteran's service treatment records, the RO 
requested that the NPRC provide SGO's and sick/morning 
reports.  However, a January 2004 response from the NPRC 
reflects that no such records could be located.  

The Board believes that the heightened duty to assist has 
been satisfied in this case.  The Veteran was properly 
notified that his service treatment records had been lost 


and that he should submit any service treatment records that 
he had in his possession, but no additional information was 
submitted.  Moreover, during his December 2009 hearing before 
the Board, the Veteran reported that he did not seek medical 
treatment for a psychiatric disorder during active duty 
service and for many years after service discharge.  Thus, 
the Veteran's claim has not been prejudiced by the lack of 
service treatment records.  Accordingly, the Board finds that 
no prejudice to the Veteran will result from an adjudication 
of this appeal based on the evidence that is currently of 
record.  See Bernard, 4 Vet. App. at 394.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that his current psychiatric disorder is 
related to service.  During his December 2009 hearing before 
the Board, the Veteran testified that he thought that his 
psychiatric disorder was related to his responsibilities 
during service, noting that he was on call "24/7" to go to 
the flight line and that he never took a vacation during the 
three years that he was overseas.  He noted that he had a lot 
of stress, that he drank a lot, and that he did not sleep 
well during service, but denied any treatment for any 
psychiatric symptomatology during service.  He stated that 
his psychiatric disorder was first diagnosed in 1960 or 1961.

VA treatment records from March 1999 through July 2008 reveal 
complaints of and treatment for generalized anxiety disorder.  
A May 1999 treatment record reveals 


that the Veteran reported complaints of anxiety and a life-
long history of "self induced" stress.  In August 1999, the 
Veteran complained of feeling empty and without energy or 
ambition off and on since the 1970's, which he noted was 
exacerbated by the loss of a job two years before.  The 
diagnoses were recurrent major depression and generalized 
anxiety disorder.  Additional August 1999 treatment records 
reflect diagnoses of anxiety and depression.  A May 2000 
treatment record notes the Veteran's complaints of depression 
and a diagnosis of anxiety disorder.  In July 2001, the 
Veteran reported a history of panic attacks, depression, and 
insomnia.  The Veteran reported that he felt like he had 
depression problems for many years and that he first sought 
treatment in 1979.  The diagnoses were panic disorder without 
agoraphobia, and dysthymia.

A June 2002 treatment record notes the Veteran's complaints 
of a long history of depression and stress, reported to 
possibly be panic attacks.  In a July 2002 initial mental 
health assessment, the Veteran stated that he was "treated 
for anxiety and panic attacks since 1977."  He reported that 
the onset of his anxiety symptoms "was related to a 
combination of stressors" including work in a high pressure 
management position at that time and involvement in a 
marriage that was breaking up.  The diagnoses were 
generalized anxiety disorder, primary, provisional by 
history, and panic disorder, by history, in remission.  In 
August 2002, the Veteran reported a long history of problems 
with anxiety, panic, and depression.  An October 2002 
treatment record notes that the Veteran was "seen at BHS for 
anxiety and depression."  The diagnoses were anxiety and 
depression.  A November 2002 treatment record reflects that 
the Veteran was seen for a follow-up of generalized anxiety 
disorder.  

A February 2003 treatment record notes a diagnosis of 
persistent generalized anxiety disorder.  An April 2003 
treatment record reflects a diagnosis of chronic anxiety with 
overlay of more acute, reactive depression.  In May 2003, the 
diagnoses were anxiety and depression.  An August 2003 
treatment record reveals a diagnosis of generalized anxiety 
and major depressive disorders, seemingly stable.  In 
September 2003, the Veteran's VA physician diagnosed 
depression and anxiety disorder.  An October 2003 treatment 
record indicates a diagnosis of chronic 


anxiety with secondary depression.  A December 2003 treatment 
record reflects a diagnosis of symptoms of anxiety and 
depression in substantial remission.  A January 2004 
treatment record reveals a diagnosis of depression in 
remission.  A February 2004 treatment record notes that the 
Veteran's symptoms of anxiety and depression were largely in 
remission.  Another February 2004 treatment record reflects a 
diagnosis of dysthymia.

The Board finds that the evidence of record does not support 
a finding of service connection for a psychiatric disorder.  
Current diagnosis of generalized anxiety disorder, 
depression, panic disorder, and dysthymia are of record.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, there is no 
objective evidence of inservice incurrence of a psychiatric 
disorder.  Although the Veteran's service treatment records 
are not in the claims file, the Veteran reported during his 
December 2009 hearing before the Board that he did not seek 
treatment for a psychiatric disorder during active duty 
service.  The Board acknowledges the Veteran's testimony that 
he had a lot of stress, difficulty sleeping, and that he 
drank a lot during service.  However, the Veteran's 
statements are not competent to establish that these symptoms 
were caused by or the result of a psychiatric disorder.  

In addition, the remaining evidence of record does not 
support a nexus between the Veteran's psychiatric disorder 
and his active duty service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability).  There is no medical evidence of 
record which indicates that the Veteran's psychiatric 
disorder is related to service.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, there 
is no medical evidence of record linking the Veteran's 
current psychiatric disorder to service or to any incident of 
service.  Additionally, the first objective medical evidence 
of a psychiatric disorder was in May 1999, over 43 years 
after service discharge.  See Mense v. Derwinski, 1 Vet. App. 
354 (1991) (holding that VA did not err in denying service 
connection when 


the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).

Moreover, there is no medical or lay evidence of continuity 
of symptomatology for a psychiatric disorder since service 
discharge.  The Board acknowledges the Veteran's testimony 
during his December 2009 Board hearing that he was first 
diagnosed with a psychiatric disorder in 1961, but that he 
had psychiatric symptoms during service; however, there is no 
medical evidence of record to support this contention.  
Moreover, the Veteran has not provided any medical or lay 
evidence that he has continuously experienced psychiatric 
symptoms since service discharge.  Accordingly, the evidence 
of record does not support a finding that the Veteran has 
continuously experienced symptoms of a psychiatric disorder 
since service discharge.

The Board acknowledges the Veteran's lay statements that his 
psychiatric disorder is related to service.  The Veteran can 
provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experienced while in service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the 
Veteran's statements that any current psychiatric disorder is 
related to his military service are not competent evidence of 
a nexus between his current psychiatric disorder and service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Absent medical 
evidence that the Veteran has a psychiatric disorder related 
to active service, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

As there is no competent evidence providing the required 
nexus between military service and a psychiatric disorder, 
service connection for is not warranted.  In 


reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a psychiatric disorder, to include 
generalized anxiety disorder, is denied.


REMAND

I.  Lung Disorder, to include COPD

The Veteran is seeking entitlement to service connection for 
a lung disorder.  The Board acknowledges that the RO provided 
the Veteran with a VA examination in June 2009.  However, 
review of the June 2009 VA examination report reveals that it 
is inadequate upon which to base an appellate decision.

Specifically, the VA examiner concluded that it was "less 
likely than not that [the Veteran] developed a significant 
lung problem while in the service."  However, the VA 
examiner did not provide an opinion as to whether the 
Veteran's current lung disorder was related to his active 
duty service.  In addition, the VA examiner provided no 
rationale or explanation for this conclusion.  As the June 
2009 VA examination is inadequate upon which to base an 
appellate decision, a new VA examination must be provided 
which adequately addresses the issue of whether the Veteran's 
current lung disorder is related to service.  See Barr, 21 
Vet. App. at 311 (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one); see also Colvin, 1 Vet. App. at 175 (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must 


supplement the record by seeking an advisory opinion or 
ordering a medical examination).

II.  Hypertension and Sleep Apnea

With regard to the Veteran's claims for entitlement to 
service connection for hypertension and sleep apnea, the 
Board finds that these issues are inextricably intertwined 
with the Veteran's claim for entitlement to service 
connection for a lung disorder.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other).  
During his December 2009 hearing before the Board, the 
Veteran contended that he believed that his hypertension and 
sleep apnea were caused or aggravated by his lung disorder.  
Thus, in order to determine whether the Veteran's current 
hypertension and sleep apnea were caused or aggravated by a 
service-connected disorder, it must first be determined 
whether service connection for a lung disorder, to include 
COPD, is warranted.  Accordingly, these issues must be 
adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
VA examination to determine the nature and 
etiology of any lung disorder, to include 
COPD, found.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The Veteran's claims folder 
must be made available to the examiner and 
reviewed in conjunction with the 
examination.  Following a review of the 
evidence in the claims file, to include 
the Veteran's statements of record and the 
medical evidence, and a discussion of 
each, the examiner must state whether any 
diagnosed lung disorder, to include COPD, 
is related to his military service, or to 
any incident therein.  The RO must remind 
the VA examiner that the Veteran's 
statements are competent evidence to 
report symptomatology in service or 
thereafter.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


